Case 1:20-cv-05878-CM Document 136-2 Filed 09/18/20 Page 1 of 3




              EXHIBIT B
         Case 1:20-cv-05878-CM Document 136-2 Filed 09/18/20 Page 2 of 3




-----Original Message-----
From: Claire Restaino-Hochheiser <chochheiser@hicksvillepublicschools.org>
Sent: Thursday, September 17, 2020 3:41 PM
To: Adam Kleinberg <akleinberg@sokoloffstern.com>
Subject: FW: M

-----Original Message-----
From: D         R      [mailto:                           ]
Sent: Thursday, September 3, 2020 8:56 PM
To: chochheiser@hicksvillepublicschools.org
Subject: M

Claire
I know nothing about this and I have not received anything by US Mail.
Thanks
D        R

Sent from my iPhone




                                                                             HIC00005
         Case 1:20-cv-05878-CM Document 136-2 Filed 09/18/20 Page 3 of 3




From:           R     [mailto:                         ]
Sent: Thursday, September 17, 2020 3:19 PM
To: Claire Restaino-Hochheiser
Subject: Re:

Claire
The new placement is going good. Also yes you could forward my email that I sent to you
regarding I did not hire an attorney.
Thank you
D        R

On Thu, Sep 17, 2020 at 2:30 PM Claire Restaino-Hochheiser
<chochheiser@hicksvillepublicschools.org> wrote:

Good Afternoon,

I hope this finds you well and healthy. I know           checked in on the first day of school and
things were good for M        . Just checking in to see how the new placement is doing.

Also I received a phone call from the attorney who is repressing the Hicksville School district
and many others in regards to the formal Impartial Hearing the was filed against the district.

He is compiling information from all district and asked if he can include the e-mail that you sent
me stating that you did not hire an attorney to file against t the district.

I told him I would reach out to you and t only with your permission .

Please let me know if he can include it.



Thank you

Claire



--
D        R




                                                                                                     HIC00006
